PER CURIAM.
This is an appeal from an order dismissing with prejudice the appellees as defendants from plaintiff’s complaint. The appel-lees were the alleged endorsees and the alleged guarantors of a bank debt. After hearing the motion to dismiss, the trial court entered the order appealed from which found as a matter of fact that the personal guarantees were inconsistent with negotiations between the bank and the *160debtors. This finding of fact is outside the scope of a ruling on a motion to dismiss inasmuch as a motion to dismiss admits all matters well pleaded and should be granted with prejudice only when it appears from the complaint that the plaintiff cannot state a cause of action against the defendants. See Posey v. Ford Motor Company, 128 So.2d 149 (Fla. 1st DCA 1961); and Leonard v. Browne, 134 So.2d 872 (Fla. 1st DCA 1961).
Therefore, the order dismissing the complaint as to these defendants is reversed with directions to grant the defendants a reasonable time to file an answer setting up the factual defenses relied upon.
Reversed and remanded with directions.